'Weight, C. JV
— This appeal must be dismissed. Smith was never made a party to the proceedings in the court below, nor is there sufficient to show, that he has any such interest in the litigation as entitles him to be heard in this court. If the district court had determined that he could not be made a party, he might have asked us to re-examine that question. But until some question has been adjudicated, to which he was a party, he has no right to appeal. Ilis remedy, if any he has, lies in another direction.
Appeal dismissed, and judgment affirmed.